322 S.W.3d 160 (2010)
Jedediah L. DIBERT, Individually and as Next friend to Torrianna K. Dibert and Toriann K. Dibert, Appellant,
v.
Layla A. ALLEN, Respondent.
No. ED 93920.
Missouri Court of Appeals, Eastern District, Division Four.
September 28, 2010.
Michael Jackson, Jackson, MO, for appellant.
Stephan Southard, Cape Girardeau, MO, for respondent.
*161 Before KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Jedediah Dibert ("Father") appeals the trial court's amended judgment modifying an earlier judgment and order establishing paternity, custody and child support. He claims one point on appeal. Father alleges that the trial court erred in rejecting his proposed parenting plan and custody order and adopting one in which Layla Allen ("Mother") retained primary residential custody of the minor child.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).